                                                      Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 1 of 6 PageID #: 531




 Porter. Gene (USAMOW)

 From:                                            Porter, Gene (USAMOW)
 Sent:                                            Thursday, November 02, 2017 4:40 PM
 To:                                              Larson, Tom (USAMOW); Ketchmark, David (USAMOW); Mahoney, Kate (USAMOW)
 Cc:                                              Rodriguez, Christy (USAMOW); Wright, Sherri (USAMOW); Miles, Megan (USAMOW); Costantin,
                                                  Carrie (USAMOE); Birmingham, Charles (USAMOE); Sison, Gilbert (USAMOE); Bateman, Kyle
                                                  (USAMOE)
 Subject:                                         FW: FORMAL NOTICE: Office-wide Recusal of the Eastern District of Missouri (REC-18-413)



 Please see the notice below for a new recusal case assigned to WDMO.

WDMO will provide a supervisory chain of command so the three EDMO AUSAs listed below (Charles
Birmingham, Gil Sison, and I<yle Bateman - who are excluded from the recusal that otherwise affects all other
lawyers in the EDMO USAO) can continue to be the line prosecutors working this case.




 Per the terms of the recusal notice, all three of the EDMO AUSAs· need to be appointed as Special Attorneys in
 order to appear on bel1alf of the government in the Eastern District of Missouri. See USAM 3-2.300 and USAP 3-
 2.170.001 (6)(C)(2)(b).

  WDMO AUSA I<ate Mahoney, the Chief of the Fraud and Public Corruption Unit in WDMO, will be the first
  line supervisor of the three EDMO line attorneys. Accordingly, she too needs to be appointed as a Special
· Attorney in the same manner as the three EDMO AUSAs.

 Rosie - would you please contact Nicole West, EOUS.l\ Personnel Staff, Operations Division, at (202) 252-5325,
 to obtain the appointments for all four AUSAs - WDMO .lt\.USA I<ate Mahoney as well as the three EDMO
 AUSAs.

                                                                                                                                                                                    e



 Will keep Tom informed on all significant developments as they arise in the recusal case.

 Let me know if you have any questions.

 Gene

Cene Porter I Criminal Division Chief I United States Attorney's Office I Western District of Missouri I 400 East 9th St, Suite 5510, Kansas City, MO 64106 I 2: (816) 426-3122   I ~: (816) 426-
42101 ig): Gene.Porter@usdoj.gov




                                                                                              1
                               Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 2 of 6 PageID #: 532




Porter, Gene (USAMOW)

From:                       Pena, Jaime (USAEO)
Sent:                       Thursday, November 02, 2017 12:44 PM
To:                         Jensen, Jeff (USAMOE); Costantin, Carrie (USAMOE); Larson, Tom (USAMOW); Porter, Gene
                            (USAMOW); Becker, Tiffany (USAMOE); Walsh, Cari (USAMOW); Livingston, Gary (USAMOE);
                            Rodriguez, Christy (USAMOW)
Cc:                         Schools, Scott (ODAG) (JMD); Wilkinson, Monty (USAEO); Bell, Suzanne L. (USAEO); Macklin, Jay
                            (USAEO); Shea, Carol (USAEO)
Subject:                    FORMAL NOTICE: Office-wide. Recusal of the Eastern District of Missouri (REC-18-413)



MEMORANDUM FOR:

            Jeffrey B. Jensen
            United States Attorney
            Eastern District of Missouri

            Carrie Costantin
            First Assistant United States Attorney
            Eastern District of Missouri

            Thomas Larson
            Acting United States Attorney
            Western District of Missouri

            Gene Porter
            Criminal Chief
            Western District of Missouri

THROUGH: Scott Schools
         Associate Deputy Attorney General
         Office of the Deputy Attorney General

            Jay Macklin
            General Counsel
            Executive Office for United States Attorneys

FROM:       Jaime Pena
            Assistant United States Attorney
            Executive Office for United States Attorneys

RE:         Office-Wide Recusal of the Eastern District of Missouri from the investigation and prosecution
            involving United States v. Custom Ag. Commodities, et al. and related matters
            (GCO File No. REC-18-413)



                                                                        1
                                 Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 3 of 6 PageID #: 533




THIS IS FORMAL NOTICE that Scott Schools, Associate Deputy Attorney General (ADAG) has approved the
recusal of the entire United States Attorney's Office for the Eastern District of Missouri from the case, including the
investigation and prosecution, of United States v. Custom Ag. Commodities, et al~ and related matters. The ADAG
authorized this recusal in accordance with United States Attorneys' Manual (USAM) 3-2.170 and United States
Attorneys' Procedures (USAP) 3-2.170.001 based upon existing conflicts of interest or the appearance of conflicts of
interest pertaining to the matter.

ADAG Schools has assigned this matter to the Western District of Missouri and, pursuant to 28 U.S.C. § 515(a), has
directed and authorized Acting United States Attorney Thomas Larson or his successor to conduct any kind of legal
proceeding, civil or criminal, including grand jury proceedings and proceedings before magistrate judges, which the
United States Attorney for the Eastern District of Missouri is authorized by law to conduct regarding this matter, and
related matters. See USAP 3-2.170.001(6)(C)(2)(b) The ADAG has authorized the following Assistant United States
Attorneys and personnel from the Eastern District of Missouri to continue working on this matter under the direction of
the Western District of Missouri:

       AUSA Charles Birmingham
       AUSA Gil Sison
       Forfeiture AUSA Kyle Bateman
       IT Specialist-Litigation Beau Toth
       Legal Assistant Patricia Rockers
       Legal Assistant Julie Hurst

Each office should communicate directly with the other concerning transfer of information related to this matter in
accordance with the procedures outlined in USAP 3-2.170.001(6)(C)(2)(b)(3). The point of contact for the Western
District of Missouri is Criminal Division Chief Gene Porter, who can be reached at (816) 426-3122, and the point of
contact for the Eastern District of Missouri is First Assistant United States Attorney Carrie Costantin, who can be
reached at (314) 539-2200.

All Assistant United States Attorneys subsequently assigned to this matter must be appointed as Special Attorneys in
order to appear on behalf of the government in the Eastern District of Missouri. See USAM 3-2.300 and USAP 3-
2.170.001(6)(C)(2)(b). Please contact Nicole West, EOUSA Personnel Staff, Operations Division, at (202) 252-5325,
to obtain the appointment.

In accordance with USAP 3-2.l 70.001(6)(C)(2)(b)(3), any Special Attorney assigned the matter or case should sign any
pleadings or documents using the signature block of the Western District of Missouri, with the addition of the Attorney
General's name preceding that of the United States Attorney.

In the event that the Western District of Missouri wants to use AUSAs from the Eastern District of Missouri to assist it
in this matter(s), it must submit a request to General Counsel's Office, EOUSA, that includes (1) a detailed justification
of the need for the use of an AUSA, and (2) a detailed statement of the role the AUSA would play. ADAG Schools
retains the authority to approve/disapprove any such request.




                                                                           2
        Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 4 of 6 PageID #: 534




                                                      U.S. Department of Justice
                                                      Executive Office for United States Attorneys



Human Resources Staff                                    Suite 8017, Bicenten1'ial Building      (202) 2$2-5300
                                                         600 E Strtet. NW                     FAX (202) 252·5301
                                                         Washington, DC 20530

                                                         November 14, 2017


Ms. Kathleen D. Mahoney
Assistant United States Attorney
Western District of Missouri ·
Charles E. Whittaker Courthouse
400 East 9th Street
Kansas City, Missouri 64106

Dear Ms. Mahoney:

       You are hereby appointed as a Special Attorney to the UJiited States Attorney
General pursuant to 28 U.S.C. § 515. Subject to the terms and conditions set forth below,
you are authorized to file informations and to conduct in the Eastern District of Missouri
any kind of legal proceedings, civil or criminal, including Grand Jury proceedings and
proceedings before United States Magistrates which United States Attorneys are
authorized to conduct
       This appointment is made subject to the following terms and conditions, with
which we ask that you express your concurrence by signing this letter and returning it to
me in the enclosed envelope:

         1.        This appointment is effective November 14, 2017 ~ not to exceed
                   November 13, 2019, unless extended;

         2.        With regard to all matters handled by you as a Special Attorney, you will
                   report to and act under the direction of the United States Attorney General
                   or his delegee, the United States Attorney for the Western District of
                   Missouri;

         3.        During and after the term of your appointment, you will be subject to all
                   laws, regulations and. policies applicable to employees. These include, but
                   are not limited to, the Standards of Ethical Conduct for Employees of the
                   Executive Branch, 5 C.F.R. § 2635 et seq., Federal conflict of interest
                   statutes 18 U.S.C. §§ 207,208, and 209; laws restricting the disclosure of
                   certain confidential governmental infonnation, 18 U.S.C. § 1905 and the
                   Freedom of Information and Privacy Acts, 5 U.S.C. § 552 and§ 522a; and
                   political activity restrictions, 5 U.S.C. § 7321 et seq.;     .
        Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 5 of 6 PageID #: 535




       4.      You will serve without compensation other than that which you now receive as an
               employee of the Department of Justice; and

       5.      Your appointment may be terminated at any time without cause or notice.

        Please execute the enclosed Appointment Affidavit which contains the oath of office and
return it to Nicole West, SAUSA Program Assistant, Operations Division within fourteen (14)
days. This appointment is effective upon the execution of the required oath of office.

       You must file a copy of this letter with the Clerk of the District Court to evidence this .
appointment.

                                                      Sincerely,



                                                      Valarie D. Mulcahy
                                                      Assistant Director
                                                      Human Resources Staff
                                                      Operations Division



Enclosure·

The foregoing terms and conditions
are hereby agreed to and accepted:
                     Case: 4:18-cr-00139-RWS-NAB Doc. #: 75-1 Filed: 11/16/18 Page: 6 of 6 PageID #: 536




                            APPOINTMENT AFFIDAVITS

         Special Attorney                                                                                     11/14/2017
        . (Position to which Appointed)                                                           (Date Appointed)




         Department of Justice                        U. S. Attorney's Office                    Eas.tem District of Missouri
         (DepartrnentorAgencyJ                        (Bureau or Division)                       (Place of Employment)



        I Kathleen D. Mahoney                                                                 , do solemnly swear (or affirm) that-
         '
         A. OATH OF OFFICE
            I will support and defend the Constitution of the United States against all enemies, foreign and domestic;
         that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental
         reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office on which
         I am about to enter. So help me God.                                                                       ·

        B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT
           I am not participating in any strike against the Government of the United States or any agency thereof,
         and I will not so participate while an employee of the Government of the United States or any agency
         thereof.
        C. AFFIDAVIT AS TO THE PURCHASE AND SALE OF OFFICE
            I have not, nor has anyone acting in my behalf, given, transferred, promised or paid any consideration
         for or in'expectatlon or hope of receiving assistance in securing this appointment.

                                                  /




         Subscribed and sworn (or affirmed) before me thitl!_ day of _N_o_v_em_be_r_ _ _ _ _ _ _ _ , 2017

         at   Kansas City                                            Missouri
                                                                                {State}


                                                                                           ~ J /dtfice
                                                                                                 1~     (Signature of


        Commission expires :Tun&, l {, Wl g'
         {If by a Notary Pubtic, the date of his/her Commission should be shown)


        Note • If the appointee objects to the form of the ·oath on religious grounds, certain modifications may be permitted pursuant to the
        Religious Freedom Restoration Act. Please contact your agency's legal counsel for advice.




U.S. Office of Personnel Management                                                                                         Standard Form 61
The Guide to Processing Personnel Actions                                                                                   Revised August 2002
                                                                                                NSN 7540-00-634-4015        Previous editions nol usable
